—In an action to foreclose a mortgage, the mortgagors Robert Bu-beck and Diane Bubeck appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered June 13, 1997, which denied their motion to set aside the foreclosure sale held on April 9, 1997, on the ground that notice of the sale was published in the New York Law Journal, in violation of RPAPL 231 (2) (a).
Ordered that the order is affirmed, with costs.
The publication of the notice of foreclosure sale in the New York Law Journal did not warrant setting aside the foreclosure sale (see, Marine Midland Bank v Landsdowne Mgt. Assocs., 193 AD2d 1091; Associates Fin. Servs. v Davis, 133 AD2d 601; CME Group v Cellini, 173 Misc 2d 404). Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.